Title: From George Washington to the Citizens of Fayetteville, North Carolina, 26 April 1791
From: Washington, George
To: Citizens of Fayetteville, North Carolina



Gentlemen,
[Brunswick County, N.C., c.26 April 1791]

It is due to your goodness, and to my own feelings, that I should express the sensibility excited by your address, and that I should acknowledge the grateful pleasure with which I receive it.
My best services are more than compensated by the affectionate partiality of my fellow-citizens—and my most anxious wishes are gratified in observing the happiness which pervades our country.
The very favorable change already manifested in our political system, justifies the prediction that the future operations of the general government will be alike conducive to individual prosperity and national honor.
Should it consist with the necessary arrangements of my journey I shall be happy in a personal opportunity of confessing my obligations to the regard of the citizens of Fayetteville. In any event I entreat them to be persuaded of my sincere wishes for their welfare.

G. Washington.

